Citation Nr: 1631910	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  10-47 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease (IHD) for the purpose of accrued benefits.

2.  Entitlement to dependency and indemnity compensation (DIC) (based on service connection for the cause of the Veteran's death or under 38 U.S.C.A. § 1151).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to July 1978 and from March 1981 to November 1992.  He died in March 2007, and the appellant is his surviving spouse.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO) that denied DIC and a November 2011 rating decision by the Waco, Texas, RO that denied service connection for IHD for the purpose of accrued benefits.  The file is now in the jurisdiction of the Houston RO.  In June 2016, a videoconference hearing was held before the undersigned; a transcript is included in the claims file. 

The issue of service connection for diabetes mellitus for the purpose of accrued benefits has been raised by the record in the October 2010 substantive appeal, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action on her part is required.

REMAND

These claims are premised, at least in part, on assertions made by the Veteran during his lifetime that he served in Vietnam or was otherwise exposed to Agent Orange.  If such exposure is confirmed, entitlement to the benefits sought may be warranted on a presumptive basis.  

During his lifetime, the Veteran presented a number of theories regarding the manner of his exposure to Agent Orange.  See, e.g., July 2002 statement (landed briefly in Vietnam while en route to another destination); August 2003 statement (flew to Vietnam to repair aircraft); October 2003 statement (was treated during service for psychiatric disability related to service in Vietnam); November 2003 VA examination report (was off the coast of Vietnam (i.e., "brown water" service) when his ship was sunk by a rocket and he required medical treatment); October 2004 letter to the President (served in Thailand with temporary duty in Vietnam); and November 2005 VA treatment record (had combat service in Vietnam.)  

The record contains some support for his contentions: his DD Form 214 for the pertinent period of service indicates that he was an Aviation Electronics Technician; a November 1972 service treatment record (STR) indicates that he received medical treatment at U-TAPAO Air Base in Thailand; and a history of the Veteran's unit (submitted by the appellant) ,indicates that portions of the unit were deployed to Okinawa and Thailand and that the unit participated in patrols off the coast of Vietnam.  

While some personnel records have been obtained for the record, the record does not appear to be complete.  Notably, the record does not contain a listing of the Veteran's assignments during his first (March 1970 to July 1978) period of service.  [A number of personnel records are illegible.]  As he provided conflicting accounts during his lifetime (see, e.g., August 2004 VA treatment record (denying combat or Vietnam service experience; see also April 2006 rating decision (incompetency)), all available (but outstanding) service personnel records that may contain information regarding his duty assignments are pertinent evidence that must be secured.  Accordingly, exhaustive development for (legible copies of) the service personnel records is necessary.)

Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for exhaustive development to secure for association with the record (legible) copies of the Veteran's complete service personnel file, to specifically include all records pertaining to his duty assignments between March 1970 and July 1978.  All facilities where such records may be stored should be searched (including all facilities where retired or reserve personnel records may be stored).  If the records are unavailable because they have been irretrievably lost or destroyed, it must be so certified for the record, and the appellant should be so notified.  

2.  After the above development is completed, the AOJ should arrange for any additional development deemed necessary and make a formal finding of fact regarding each allegation of the Veteran's exposure to herbicides, specifically including: (1) that in 1973, he flew with VP-8 out of Point Mugu, California  and was forced to land at a dirt strip near Ben Tre/Ganh Rai Bay, Vietnam; (2) that in 1972 and 1973 he was assigned to VP-40 and flew to Vietnam from Okinawa, Japan, and Pattaya Beach, Thailand, to repair C-130s and helicopters; (3) that he was hospitalized numerous times during service (in 1988 Long Beach; 1972 and 1989 San Diego; 1990 Ft. Gordon) for posttraumatic stress disorder related to service in Vietnam;(4) that in 1971, while on a ship patrolling  in Vietnam a rocket landed between his legs, sinking the ship and leaving him floating in the water for three days and in a coma for more than a month; (5) that he was stationed in Thailand but sent to Vietnam for temporary duty associated with "black ops" service; (6) that he served in the "brown waters" of Vietnam; and (7) that he was exposed to Agent Orange/herbicides during service on the flight line in Thailand.

3.  The AOJ should then review the record and readjudicate the claims.  If the benefits sought remain denied, the AOJ should issue an appropriate supplemental statement of the case, afford the appellant and her representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

